Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
This office action pertains to the claims filed on 8/22/2022. Claims 1, 14, 16-17, 22, and 26-30 are currently amended. Claim 32 is newly added. Claims 1-5, 9-14, 16, 25-27, and 32 are pending review in this action. The previous objections regarding Claims 1 and 16 are withdrawn in light of Applicant's amendment to Claims 1 and 16. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Objections
Claims 28-31 are objected to because of the following informalities:
Claims 28-31 are dependent upon Claim 17 which is currently withdrawn, however, Claims 28-31 are not provided with the “withdrawn” descriptor in the most recent claim set. The examiner notes that Claims 28-31 will be treated as withdrawn claims as they are dependent upon a withdrawn independent claim.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, 13-14, 16, 25-27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) in view of Jiang (US 20200365837A1).
 In Regards to Claim 1:
Song discloses a battery (100) comprising: a plurality of interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage) (see annotated Figure 5 below) defining: a plurality of energy storage units (sections, 110); and a flexible linkage (location of linkages indicated by the dashed lines in Figure 1) each physically and electrically connecting two adjacent energy storage units (Figure 1, [0054, 0076]).  Song further discloses an encapsulation (pouch, 400) arranged to encapsulate the plurality of interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage) (see annotated Figure 5 below), wherein two adjacent energy storage units (sections, 110) are movable with respect to each other via the corresponding flexible linkage in the encapsulation (pouch, 400) (Figure 5, [0074, 0086-0087]). Song further discloses that the energy storage units (sections, 110) and the flexible linkages include the same multilayer structure (electrode assembly, 300), which comprises, at least, a first electrode (310), a second electrode (320), and a separator (330) between the first electrode (310) and the second electrode (320) (Figure 3, [0056]). Song further discloses that the energy storage units (sections, 110) comprise either a folded (stacked) structure or a wound structure, of the multilayer structure (electrode assembly, 300) (Figure 3, [0056]).
Song is deficient in disclosing that a buffer member disposed (i) between respective two adjacent energy storage units in a space defined by at least one of the two adjacent energy storage units and the corresponding flexible linkage, and (ii) external to the corresponding flexible linkage.
Jiang discloses a battery (100) and a package (20) for a battery (100), wherein the package (20) comprises a first surface (41) having a plurality of first convex parts (61) and first concave parts (51) (Figure 2, [0043]). Jiang further discloses that package (20) includes a buffer member (first elastomer, 31) which is disposed in the first concave parts (51) (Figure 2, [0043]). Jiang teaches that typical flexible batteries capable of bending are often damaged upon repeated bending due to an insufficient bending degree [0004]. Jiang further discloses that the buffer member (first elastomer, 31) serves to absorb the stress generated upon the bending of the battery (100), thus protecting the battery (100) during bending (Figure 2, [0027]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Song to include the buffer members of Jiang in the spaces provided between adjacent energy storage units, in order to provide protection for the battery when it is in a state of bending by allowing the stress generated during bending to be absorbed by the buffer member, as taught by Jiang. The examiner notes that by placing the buffer member in the space between energy storage units, the limitations of Claim 1 requiring that each buffer member is disposed (i) between respective two adjacent energy storage units in a space defined by at least one of the two adjacent energy storage units and the corresponding flexible linkage, and (ii) external to the corresponding flexible linkage, are necessarily met. Thus, by making the above modification, all of the limitations of Claim 1 are met.

    PNG
    media_image1.png
    465
    842
    media_image1.png
    Greyscale

Annotated Figure 5 (Song US 20150200417A1)
In Regards to Claim 2 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above. Song further discloses that the multilayer structure is a strain-relieving multilayer structure (electrode assembly, 300) (Figure 3, [0056, 0093-0094]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 9 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above. Song further discloses that each of the energy storage units (sections, 110) has a shape of a cuboid (see Figure 1). Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 13 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above. Song further discloses that the encapsulation (pouch, 400) is flexible (Figure 4, [0074]). Therefore, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above. Song further discloses that a combination (i.e. battery as a whole) of the energy storage units (sections, 110), the flexible linkages, and the encapsulation (pouch, 400) is stretchable (Figures 4 and 5, [0054]).
In Regards to Claim 16 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above. Jiang further discloses that the material of the buffer member (first elastomer, 31) may be Styrene-butadiene rubber or silicone rubber [0016]. Therefore, all of the limitations of Claim 16 are met.
In Regards to Claim 25 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above. Song further discloses that the multilayer structure (electrode assembly, 300) is designed such that when an external force is applied to any portion of the multilayer structure (electrode assembly, 300), the multilayer structure (electrode assembly, 300) may bend and distribute the applied stress (Figure 5, [0093-0094]). As can be seen in Figure 5, when stress is applied, the flexible battery can deform causing expansion or contraction of the gaps (G1, G2, G3) between interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage). 
As such, when modifying Song to include the buffer member of Jiang as detailed above, the skilled artisan would appreciate that the buffer member would best serve the battery (100) of Song in a position where bending of the multilayer structure (electrode assembly, 300) during external stress is not impaired. Thus, the skilled artisan would appreciate that the best placement for the buffer member is on the flexible linkage (see annotated Figure 5 above), as it would not limit the range of the gaps (G1, G2, G3), and would protect the multilayer structure (electrode assembly, 300) from damage during repeat flexing. 
By choosing this location for the buffer member, it would inherently be connecting the corresponding two adjacent energy storage units (via the flexible linkage) and the flexible linkage between the two adjacent energy storage units. Therefore, all of the limitations of Claim 25 are met.
In Regards to Claim 26 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above. Jiang further discloses that the material of the buffer member (first elastomer, 31) may be Styrene-butadiene rubber or silicone rubber [0016]. The skilled artisan would appreciate that rubber is an elastic material, as recognized in the instant specification (p.13, line 28-p.14, line 3). Therefore, all of the limitations of Claim 26 are met.
In Regards to Claim 27 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above. Jiang further discloses that the material of the buffer member (first elastomer, 31) may be Styrene-butadiene rubber or silicone rubber [0016]. The skilled artisan would appreciate that rubber is a resilient material, as recognized in the instant specification (p.19, lines 20-23). Therefore, all of the limitations of Claim 27 are met.

In Regards to Claim 32:
Song discloses a battery (100) comprising: a plurality of interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage) (see annotated Figure 5 below) defining: a plurality of energy storage units (sections, 110); and a flexible linkage (location of linkages indicated by the dashed lines in Figure 1) each physically and electrically connecting two adjacent energy storage units (Figure 1, [0054, 0076]).  Song further discloses an encapsulation (pouch, 400) arranged to encapsulate the plurality of interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage) (see annotated Figure 5 below), wherein two adjacent energy storage units (sections, 110) are movable with respect to each other via the corresponding flexible linkage in the encapsulation (pouch, 400) (Figure 5, [0074, 0086-0087]). Song further discloses that the energy storage units (sections, 110) and the flexible linkages include the same multilayer structure (electrode assembly, 300), which comprises, at least, a first electrode (310), a second electrode (320), and a separator (330) between the first electrode (310) and the second electrode (320) (Figure 3, [0056]). Song further discloses that the energy storage units (sections, 110) comprise either a folded (stacked) structure or a wound structure, of the multilayer structure (electrode assembly, 300) (Figure 3, [0056]).
Song is deficient in disclosing that the battery includes a buffer member disposed between respective two adjacent energy storage units in a space defined by at least one of the two adjacent energy storage units and the corresponding flexible linkage, and each of the at least one buffer member being arranged to relieve stress and/or strain on the battery when the battery is bent.
Jiang discloses a battery (100) and a package (20) for a battery (100), wherein the package (20) comprises a first surface (41) having a plurality of first convex parts (61) and first concave parts (51) (Figure 2, [0043]). Jiang further discloses that package (20) includes a buffer member (first elastomer, 31) which is disposed in the first concave parts (51) (Figure 2, [0043]). Jiang teaches that typical flexible batteries capable of bending are often damaged upon repeated bending due to an insufficient bending degree [0004]. Jiang further discloses that the buffer member (first elastomer, 31) serves to absorb the stress generated upon the bending of the battery (100), thus protecting the battery (100) during bending (Figure 2, [0027]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Song to include the buffer members of Jiang in the spaces provided between adjacent energy storage units, in order to provide protection for the battery when it is in a state of bending by allowing the stress generated during bending to be absorbed by the buffer member, as taught by Jiang. Thus, by making the above modification, all of the limitations of Claim 32 are met.

    PNG
    media_image1.png
    465
    842
    media_image1.png
    Greyscale

Annotated Figure 5 (Song US 20150200417A1)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) as modified by Jiang (US 20200365837A1), as applied to Claim 2 above, and in further view of Asano (US 20170222280A1).
In Regards to Claim 3 (Dependent Upon Claim 2):
Song as modified by Jiang discloses the battery of Claim 2 as set forth above. Song further discloses that the strain-relieving multilayer structure includes a first electrode (310) and a second electrode (320).
 Song is deficient in disclosing that the first electrode (310) and the second electrode (320) are of different thicknesses.
Asano discloses a battery comprised of a multilayer structure (stacked electrode group, 1) with a first electrode (positive electrode, 2) and a second electrode (negative electrode, 3) (Figure 2, [0035]). Asano further discloses an exemplary embodiment wherein the first electrode (positive electrode, 2) and the second electrode (negative electrode, 3) are of different thicknesses (Figure 2, [0133, 0135]). Asano further teaches that the demand for thin, lightweight batteries has been increasing with diversification of battery applications [0002]. The battery disclosed by Asano is one such thin battery, as the structure and configuration of the electrodes (i.e. having a double-sided positive electrode) lends to having to use less overall electrodes within the multilayer structure (stacked electrode group, 1). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the strain-relieving multilayer structure disclosed by Song with electrodes of different thickness, as taught by Asano, with reasonable expectation of the resultant battery being lightweight and efficient. By doing so, the limitation of Claim 3 requiring the first electrode and second electrode are of different thicknesses, is met.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) as modified by Jiang (US 20200365837A1), as applied to Claim 2 above, and in further view of Song et al. (US 20200052291A1) (hereafter referred to as “Song (2020)”).
In Regards to Claim 4 (Dependent Upon Claim 2):
Song as modified by Jiang discloses the battery of Claim 2 as set forth above. Song (2015) discloses a strain-relieving multilayer structure which includes a first electrode (second electrode layer, 320) and a second electrode (first electrode layer, 310) (Figure 3, [0056]).
Song (2015) is deficient in disclosing that the first electrode (second electrode layer, 320) is single coated and the second electrode (first electrode layer, 310) is double coated. 
Song (2020) discloses a battery comprising a first electrode (negative electrode) which is single coated [0063] and a second electrode (positive electrode) which is double coated [0031]. Song (2020) further teaches that during initial charge/discharge of a lithium ion batteries, an imbalance of irreversible capacity between the two electrodes can occur, resulting in a decrease in battery efficiency and lifespan [0004-0005]. Song (2020) further teaches that the use of a double coated second electrode (positive electrode) serves to balance the irreversible capacity of the two electrodes, thus improving overall battery performance [0008, 0060].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the second electrode (first electrode layer, 310) of Song (2015) to be double coated, as taught by Song (2020), with reasonable expectation of success in balancing the irreversible capacity of the two electrodes and thus improving battery performance over the lifetime of the battery. By doing so, the limitation of Claim 4, requiring the strain-relieving multilayer structure comprise a first electrode which is single coated and a second electrode which is double coated, is met.
In Regards to Claim 5 (Dependent Upon Claim 4):
Song as modified by Jiang and Song (2020) discloses the battery of Claim 4 as set forth above. Song (2015) further discloses that the first electrode (second electrode layer, 320) is an anode and the second electrode (first electrode layer, 310) is a cathode (Figure 3, [0059]). Therefore, Song (2015) meets all of the limitations of Claim 5.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) as modified by Jiang (US 20200365837A1), as applied to Claim 1 above, and in further view of Jung et al. (US 20140370347A1).
In Regards to Claim 10 (Dependent Upon Claim 1):
Song as modified by Jiang discloses the battery of Claim 1 as set forth above.
Song is deficient in disclosing that each of the energy storage units has a shape of a triangular prism.
Jung discloses a flexible battery (1) comprised of a stacked electrode assembly (110) in a flexible case (130) (Figure 1C, [0014, 0021-0022]). Jung further discloses that the flexible battery may be bent into the shape of a triangle (Figure 7E) or a repeating partial triangle (serration, Figure 7L) [0023]. Jung further teaches that the flexible battery is able to be bent into any shape, thus having the ability to conform to any shape of the receiving region in a device [0025].
Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the invention of Song by bending the energy storage units into a shape of a triangular prism, as taught by Jung, as it is a known shape of flexible batteries in the art and the skilled artisan would have a reasonable expectation of success in providing a flexible battery capable of conforming to a correspondingly shaped receiving region in a device, thus simplifying the device assembly process. By doing so, all of the limitations of Claim 10 have been met.
In Regards to Claim 11 (Dependent Upon Claim 10):
Song as modified by Jiang and Jung discloses the battery of Claim 10 as set forth above. 
Song deficient in disclosing that the plurality of energy storage units are arranged to combine and form a shape of a hexagonal prism.
Jung further discloses that the flexible battery may be bent into a hexagonal shape (Figure 7I, [0023]). Jung further teaches that the flexible battery is able to be bent into any shape, thus having the ability to conform to any shape of the receiving region in a device [0025].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the invention of Song by arranging the energy storage units to combine and form a hexagonal prism, as taught by Jung, as it is a known shape of flexible batteries in the art and the skilled artisan would have a reasonable expectation of success in providing a flexible battery capable of conforming to a correspondingly shaped receiving region in a device, thus simplifying the device assembly process. By doing so, all of the limitations of Claim 11 have been met.
In Regards to Claim 12 (Dependent Upon Claim 11):
Song as modified by Jiang and Jung discloses the battery of Claim 11 as set forth above.
Though modified Song is deficient in explicitly disclosing that the battery comprises six energy storage units each having the shape of a triangular prism, the skilled artisan would appreciate that after the modifications above, the battery of modified Song possesses energy storage units possessing the shape of a triangular prism. The skilled artisan would further appreciate that upon the modification to arrange the triangular prism shaped energy storage units into a hexagonal prism shape, there would necessarily be a total of six energy storage units as such a hexagonal shape requires six sides. Therefore, all of the limitations of Claim 12 are met.
Response to Arguments
Applicant’s arguments, filed 8/22/2022, with respect to the rejection of Claims 1-5, 9-14, 16, and 25-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Song et al. (US 20150200417A1), Jiang (US 20200365837A1), Asano (US 20170222280A1), Song et al. (US 20200052291A1), and Jung et al. (US 20140370347A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759